—In an action to recover damages for breach of contract and unjust enrichment, the defendant appeals from so much of an order of the Supreme Court, Queens County (Goldstein, J.), entered December 12, 1984, as, upon granting that branch of the plaintiffs motion which was to compel him to submit to a continued examination before trial, directed him to produce certain documents thereat.
Order affirmed, insofar as appealed from, with costs.
Defendant asserts that the order should be reversed, insofar as appealed from, since plaintiff should have conducted an examination before trial to identify specific documents and then served a demand for discovery pursuant to CPLR 3120. Under the facts of this case, and in light of the claims made in plaintiffs second cause of action and defendant’s third and fourth affirmative defenses, we reject defendant’s argument. Pretrial disclosure should be completed with dispatch. Defendant appeared at the deposition in accordance with plaintiffs demand, which sought the production of the documents in issue, without moving for a protective order and even when faced with the instant motion, inter alia, to compel disclosure, defendant did not cross-move for a protective order.
Accordingly, we affirm the direction that defendant produce the requested documents at the continued examination before trial. O’Connor, J. P., Niehoff, Rubin and Lawrence, JJ., concur.